Case 1:18-cv-24889-DLG Document 85-1 Entered on FLSD Docket 07/30/2019 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No. 18-cv-24889-GRAHAM/McALILEY

GUSTAVO ABELLA,
Plaintiff, y
Vv.
TOWN OF MIAMI LAKES, et al.,
Defendants

/

 

PLAINTIFF GUSTAVO ABELLA’S INITIAL DISCLOSURES

Plaintiff GUSTAVO ABELLA, pursuant to Federal Rule of Civil Procedure
26(a) (I) and Southern district of Florida Local Rule 26.1, makes the following
initial disclosures based on the information reasonably available to him at this
time. These disclosures are made without prejudice to his right to subsequently
modify or supplement this information should the course of discovery and of this

litigation so warrant.

A. Pursuant to Rule 26(a)(I)(A)G), the following persons are likely to have
discoverable information that the Plaintiff GUSTAVO ABELLA may and

will be used to support his claims:

Plaintiff GUSTAVO ABELLA
7400 MIAMI LAKES DR.
APT. D-108

MIAMI LAKES, FL 33014
PH: 305-305-6622

Miriam R. Abella
7400 MIAMI LAKES DR.
 

Case 1:18-cv-24889-DLG Document 85-1 Entered on FLSD Docket 07/30/2019 Page 2 of 6

APT. D-108
MIAMI LAKES, FL 33014

ee

Thomas J. Calvey

c/o Howard Levine, Esq.
1560 Lenox Ave., # 307
MIAMI BEACH, FL 33139
PH: 305-534-0403

Xiomara Murillo

MIAMI DADE COUNTY HUMAN RESOURCES
111 N.W. 1* Street

# 2010

MIAML, FL 33128

PH: 305-375-2222

Cell: 786-355-5264

Frank C. Bocanegra

Office of Public Defender

1320 N.W. 14™ Street

MIAMI, FL 33125

PH: 305-545-1729

Former Town of Miami Lakes Police Major & Town of Miami Lakes
Manager. Like to have discoverable information that GUSTAVO ABELLA
may and will use to support his claim.

Miami Dade Commission on Ethics & Public Trust

19 W Flagler

Suite 820

MIAML FL 33130

PH: 305-579-2594

Have discoverable information to support GUSTAVO ABELLA’s claim.

Kennedy Rosario

Moonstone Investigations, LLC
6988 S.W. 47 Street

MIAML, FL 33135

PH: 305-503-6330
Case 1:18-cv-24889-DLG Document 85-1 Entered on FLSD Docket 07/30/2019 Page 3 of 6

Former Investigator at Miami Dade County Commission on Ethics & Public
Trust who participated and has knowledge of relevant evidence that will be
used in support of GUSTAVO ABELLA’s claims.

Alex Rey

c/o Eric P. Hockman/Eric S. Kay

Weiss Serota Helfman Cole & Bierman, P.L.

2525 Ponce de Leon Blvd., Suite 700

CORAL GABLES, FL 33134

PH: 305-854-0800

Former Town of Miami Lakes Manager; has relevant knowledge and
discoverable information that GUSTAVO ABELLA will use in support of
his claims.

B. Pursuant to Rule 26(a)(1)(a)(11),the following documents are currently in
Plaintiff GUSTAVO ABELLA’s possession, custody, or control and will be
used in support of his claims, all of which are available for review as

required.

1. Complaints, emails, filed against Defendant Juan F. Rodriguez to the
Town of Miami Lakes Manager Alex Rey; Town Mayor; and Town
Major of the Miami Lakes Police Department.

2. Complaints filed with the Miami Dade Internal Affairs against
Defendant Juan F. Rodriguez.

3. Various emails from Defendant Juan F. Rodriguez to Plaintiff
Gustavo Abella.

4. Affidavit of Joseph Glick.
5. Affidavit of Maria Betancourt.
6. Miami Dade Commission on Ethics & Public Trust documents.

7. Miami Dade Commission on Ethics & Public Trust Handwritten
investigations notes of Investigator Kennedy Rosario.
 

Case 1:18-cv-24889-DLG Document 85-1 Entered on FLSD Docket 07/30/2019 Page 4 of 6

8. Thomas Joseph Calvey’s sworn statements.

—

9. Miami Dade Police Officer Juan F. Rodriguez’s police assigned cell
phone records.

10. Thomas Joseph Calvey’s contact phone numbers.
11.Thomas J. Calvey’s info given to Plaintiff Gustavo Abella.

12.Documents from case Rey vs. Abella No. 16-11400.

13.Order and Final Judgment Awarding Attorney’s Fees and Costs to
Defendant, Thomas Calvey and Attorney Howard Levine, Esq.
against Plaintiffs Gustavo Abella and Miriam Abella vs. Town of
Miami Lakes, Thomas Calvey, et. al. Miami Dade County Circuit
Court Case 2008-019978-CA-01.

14.Miami Dade County Circuit Court Case 2008-019978-CA-01
Plaintiffs Gustavo Abella and Miriam Abella vs. Town of Miami
Lakes, Thomas Calvey, et. al. All Depositions, Affidavits, Sworn
Statements, etc.

15.Miami Dade County Circuit Court Case 2008-019978-CA-01
Assignment of Judgment prepared by Howard Levine, Esq., sworn
under Oath, signed by Town of Miami Lakes Manager Alex Rey.

16.Miami Dade County Circuit Court Case 2008-019978-CA-01
Assignment of Judgment prepared by Howard Levine, Esq., sworn
under Oath, signed by Town of Miami Lakes Councilwoman Nancy
Simon.

17. Videos and pictures of the incidents where Defendant Officer Juan F.
Rodriguez, who acting under color of law, stalked, harassed,
intimidated, retaliated depriving GUSTAVO ABELLA from
exercising his First Amendment rights guaranteed under the United
States Constitution.
 

 

Case 1:18-cv-24889-DLG Document 85-1 Entered on FLSD Docket 07/30/2019 Page 5 of 6

C. Pursuant to Rule 26(a)(I\(aiiiy; Plaintiff GUSTAVO ABELLA claims 7
Million Dollars($7,000,000.00) for all the damages that Defendant Officer
Juan F. Rodriguez caused; who acting under color of law, stalked, harassed,
intimidated, retaliated depriving GUSTAVO ABELLA from exercising his
First Amendment rights guaranteed under the United States Constitution.

D. Pursuant to Rule 26(a)(1)(A)(Qv), Plaintiff GUSTAVO ABELLA states that
Defendant Juan F. Rodriguez has not provided any insurance information
yet.

Dated May 28", 2019

Respectfully submitted

GUSTAVO ABELLA
7400 MIAMI LAKES DR.
APT. D-108

MIAMI LAKES, FL 33014
CELL: 305-305-6622
EMAIL:
 

Case 1:18-cv-24889-DLG Document 85-1 Entered on FLSD Docket 07/30/2019 Page 6 of 6

CERTIFICATE OF SERVICE
Case No. 18-cv-24889-GRAHAM/McALILEY
United States District Court, Southern District of Florida

I HEREBY CERTIFY that a true and correct copy of the foregoing was served by
mail on May 28t", 2019 on the following counsel:

Zachary Vosseler

Assistant County Attorney
Stephen P. Clark Center

111 N.W. First Street, Suite 2810
Miami Florida 33128

(305) 375-5151
